DETAILED ACTION
Response to Amendment
Applicant’s amendment filed on May 19, 2022 has been entered. Applicant amends claims 1, 2, 6, 9 and 10, cancels claim 4 and adds claims 11-19. Claims 1-3 and 5-19 remain pending.

Response to Arguments
Applicant’s arguments regarding prior art rejections for claims 1-3 and 5-10 have been considered and found persuasive in light of the amendments. Said rejections are withdrawn.
Applicant's arguments with respect to newly added claims 11-19 have been considered but are moot in view of the new ground(s) of rejection.  Detailed response is given in the rejections for the respective claims below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. – The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 11, 17 and 18 recite “a situation in which at least part of a print page corresponding to the print job will not be printed by cancelling the print processing of the print job”. The specification does not make any reference to “a situation in which at least part of a print page corresponding to the print job will not be printed” as claimed.
Dependent claims 12-16 do not further clarify the undetermined limitation and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa and further in view of U.S. Pat. 6,859,832 to Gecht et al. (“Gecht”) and U.S. Pat. 7,574,545 to Keeney et al. (“Keeney”).
Regarding claims 11 and 19 (both new), Okazawa discloses a printing apparatus configured to receive an event notification from a server (Okazawa, Figs. 1, 7: the printer 101 of Fig. 1 receives a print data existence notification at step 602 of the method depicted in Fig. 7), acquire a print job based on the event notification (Okazawa, Fig. 7: at steps 604-701, a print job is downloaded from the server 102 to the printer 101), and execute print processing (Okazawa, Fig. 7 and column 7/line 62: upon receiving print data at step 604, printer 101 starts executing printing; when the printer receives the cancellation instruction at step 705, it is executing print processing), the printing apparatus comprising: 
at least one memory that stores a set of instructions (Okazawa, Fig. 2 and column 4/lines 1-14: HDD stores programs); and 
at least one processor that executes the instructions (Okazawa, Fig. 2: CPU 201 executes instructions stored in HDD 203), the instructions, when executed, causing the printing apparatus to perform operations comprising: 
upon receiving information indicating that the print processing of the acquired print job should be cancelled from the server (Okazawa, column 6/lines 58-61), 
1) in a case where a progress situation of the print processing of the print job is a situation in which at least part of a print page corresponding to the print job will not be printed by cancelling the print processing of the print job (Okazawa, Fig. 7 and column 7/lines 28-33: Fig. 7 depicts a scenario in which a user cancels a print job after the transmission of the print job from the server to the printer is completed but before the execution of the print job is completed; since the execution of the print job is not completed, by cancelling the print job, at least one page will not be printed), canceling the print processing of the print job and notifying the server that the print processing of the print job is canceled (Okazawa, Fig. 7 and column 7/lines 42-46, 60-67: printer 101 receives the cancellation instruction and cancels the print job at step 705; at step 706, the printer 101 notifies the server that the print job was cancelled), and
2) in a case where a progress situation of the print processing of the print job is a situation in which all of a print page corresponding to the print job will be printed even if the print processing of the print job is canceled (Okazawa, Fig. 8 and column 8/lines 1-5: Fig. 8 depicts a situation in which, when the user cancels the print job, the printing of the print data is completed; accordingly, canceling the print job would not cause any of the pages to be unprinted), notifying the server that the print processing of the print job is completed (Okazawa, Fig. 8 and column 8/lines 33-36: at step 804, the printer 101 notifies the server 102 that the print job has been printed and that the print job could not been cancelled).
Okazawa is silent about the printing apparatus configured to receive an event notification from a server by sending a print job acquisition request.
However, Gecht discloses a printing system comprises a client device, a spooling server, a polling device, and a destination printer (Gecht, Fig. 1: the printing system depicted in the figure comprises client device 12, spooling server 50, and destination printer 120). Print jobs initiated at the client device are sent to the spooling server and are subsequently delivered to the destination printer via the printer polling device which uses “pulls” the server (Gecht, column 6/line 66 – column 7/line 5). In one embodiment is integrated into the firmware of the printer (column 8/lines 36-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used Gecht’s polling technique to transfer print jobs from the server to the printer in Okazawa’s printing system because using this technique the server does not have to initiate connection with the printer and, in this manner, jobs can be securely printed (Gecht, column 7/lines 2-5).
While Okazawa teaches the printer apparatus receiving information indicating that the print processing of the acquired print job should be cancelled from the server (Okazawa, column 6/lines 58-61), Okazawa and Gecht are silent about the printer apparatus receiving information indicating that the print processing of the acquired print job should be cancelled from the server in response to sending a status update request for the print job during the execution of the print processing of the print job.
However, Keeney, in an invention related to Gecht’s, describes similar techniques that could be used not only for a printing apparatus requesting and receiving print job information but also control requests and status reports (Keeney, column 16/lines 19-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have used polling techniques such as those described by Keeney for the printing apparatus to receive information indicating that the print processing of the acquired print job should be cancelled in Okazawa and Gecht’s printing system because a job cancellation is a control request and using pulling techniques enhances the overall security of the system.
Regarding claim 12 (dependent on claim 11, new), Okazawa, Gecht and Keeney further disclose an instruction for determining that the cancellation should not be accepted in a case where the progress situation of the print processing of the print job indicates that the printing has been successfully completed (Okazawa, Fig. 8 and column 8/lines 30-35: since the print processing for the print job to be cancelled has already been completed, the print job cannot be cancelled).
Claim 17 (new) is directed to a method of operation of the printing apparatus of claim 11 and is rejected on similar grounds.
Claim 18 (new) is directed to a non-transitory computer-readable storage medium that stores a program for causing a computer to execute the method of claim 17. Okazawa, Gecht and Keeney disclose such non-transitory computer-readable storage medium (e.g., the HDD 203 of the printer 101 depicted in Okazawa’s Fig. 2) and the claim is further rejected on grounds similar to those used to reject claim 17.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okazawa, Gecht and Keeney as applied to claim 11 above, and further in view of U.S. Pub. 2019/036994 to Inoue (“Inoue”).
Regarding claim 14 (dependent on claim 11), Okazawa, Gecht and Keeney are silent about authenticating a user who uses the print apparatus.
However, Inoue discloses a printing system similar to Okazawa except using a pull print method: instead for the print job submitted to the print server from a terminal to be “pushed” to the printer, a user logs in at the printer and “pulls” a print job waiting to be printed from the server (Inoue, Fig. 5 and [0051] – [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have implemented a pull printing method in Okazawa, Gecht and Keeney’s printing system as taught by Inoue, to ensure that a user is in the vicinity of the printer when a print job is printed to avoid the print from being picked up by an unauthorized user.
In combination, Okazawa, Gecht, Keeney and Inoue disclose the printing apparatus further including instructions for: 
authenticating a user who uses the printing apparatus (Inoue, Figs. 5, step S501), 
causing the user who is successfully authenticated to log in the printing apparatus (Inoue, Fig. 5, step S501), and 
displaying, upon receiving a predetermined user operation after the user has logged in the printing apparatus, a screen indicating the stored execution result of the print job (Inoue, Figs. 5, 13 and [0052]/lines 1-12: the predetermined user operation is “Cloud Print”; Fig. 13, screen C: the print job list indicating respective execution results is displayed).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okazawa, Gecht, Keeney and Inoue as applied to claim 14 above, and further in view of U.S. Pat. 8,898,570 to Nemoto (“Nemoto”).
Regarding claim 15 (dependent on claim 14), Okazawa, Gecht, Keeney and Inoue are silent about a print job of a user other than a logged-in user is displayed without a job name.
However, Nemoto describes a printing system in which the names of print jobs belonging to a user other than the logged-in user are masked for security purposes (Nemoto, Figs. 1-2: print jobs submitted from clients 10a and 10b to the electronic document administration server 1 at steps S1 and S5 are processed and held in retention at steps S3 and S7 respectfully; when client 10b requests a print job list at step S9, the list depicted in Fig. 3 is returned by the server 1; the list has the name of the print job originating from client 10a masked for security reasons; masking of print job names are controlled according to the settings specified in the table depicted in Fig. 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have applied some of the security enhancing techniques taught by Nemoto in Okazawa, Gecht, Keeney and Inoue’s printing system to ensure that information such as print job names is not made available to a user other than the user who originated the print job, thereby increasing system security.
In the Okazawa, Gecht, Keeney, Inoue and Nemoto combination, the print job list displayed at step S504 of the print method depicted in Inoue’s Fig. 5, the names of print jobs submitted by users other than the logged-in user would have the print jobs masked as depicted in Nemoto’s Fig. 3.

Indication of Allowed Subject Matter
Claims 1-3 and 5-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 2, 9 and 10 recite notifying the server of the execution result indicating that output of the print job has been completed when the printing of the print job has been successfully completed before cancellation and termination of the execution of the print processing, even in a case where it is determined that the cancellation should be accepted.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 3-8 are allowed as dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F. PAYER whose telephone number is (571) 270-7302.  The examiner can normally be reached on Mon and Thu 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Q. Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL F PAYER/Primary Examiner, Art Unit 2674